Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/28/2022 has been entered.
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 11/28/2022. The Applicant has amended claims 1, 8 and 15. Claims 3, 10 and 17 were previously canceled. Claim 22 is NEW CLAIM. Claims 1-2, 4-9, 11-16 and 18-22 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 11/28/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 101:
	Applicant’s arguments, see Arguments/Remarks, filed 11/28/2022, with regard to the rejections of the claims under 35 USC 101 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that “independent claim 1 recites, inter alia, "effectuating operation of the AV along an alternate vehicle route by communicating with an internal computing system of the AV, wherein the alternate vehicle route avoids the persistent blockage during the persistence duration." The October 2019 Update to the Subject Matter Eligibility Guidelines states that "a claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process." Here, at least the above-recited feature, among others, cannot practically be performed in the human mind because the above-recited feature causes a physical operation of the AV, requires physical actions outside of the human mind. Thus, independent claim 1 does recites neither a mental process, nor an abstract idea”, the Examiner respectfully disagrees.
The additional elements, i.e. the “effectuating operation of the AV along an alternate vehicle route by communicating with an internal computing system of the AV, wherein the alternate vehicle route avoids the persistent blockage during the persistence duration”, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. A person would do be able identify a blockage and associate a time duration with the blockage and figure out an alternate route when the blockage is persistent. By reciting “effectuating operation of the AV…by communicating with an internal computing system of the AV…”, the claim limitations amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Further, simply linking a mental process to a particular technological environment or field is not considered as “a practical application”. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Therefore, the rejections under 35 U.S.C. 101 are maintained.
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 11/28/2022, with regard to the rejections of claims 1, 8 and 15 under 35 USC 102 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for determining a vehicle route, identifying a blockage, determining that the blockage constitutes a persistent blockage and associating a persistence duration with the blockage as recited in independent claims 1, 8 and 15. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “one or more processor”. That is, other than reciting “one or more processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “one or more processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of “effectuating operation of the AV along an alternate vehicle route by communicating with an internal computing system of the AV…”.  The additional elements, i.e. the “effectuating…” step, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Here, the “routing” step merely applies the previously recited steps to identify a “persistent blockage” by a person to vehicle routing. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the effectuating step was considered to “a judicial exception to a particular technological environment or field of use” in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the routing step is a conventional method to avoid an obstruction, and the specification does not provide any indication that the step is anything other than a conventional step a driver/vehicle will adopt when there is a blockage. Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2, 4-7, 9, 11-14, 16, and 18-22 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-2, 4-9, 11-16 and 18-22 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US20210271258, hereinafter Tran) in view of Ghafarianzadeh (US20190250626, hereinafter Ghafarianzadeh) and further in view of Ferguson (US20190025820, hereinafter Ferguson).
As to claims 1, 8 and 15, Tran teaches a computer-implemented method, a system and a non-transitory computer-readable storage medium, comprising: 
one or more processors and a computer-readable medium (see at least Tran Fig. 2B processor 712, computer system 710, data storage 714 and instructions 716).
determining a vehicle route, wherein the vehicle route comprises at least one lane plan to be followed by an autonomous vehicle (AV) in an AV fleet (see at least Tran para 0075, a route software generates an accurate route specifying lanes, also see para 0138 generating a lane element graph to allow a vehicle to plan a path between a source and a destination, para 0229 for fleet of vehicles); 
identifying a blockage along the vehicle route (see at least Tran para 0075, the fetch-occupancy-grid API for detecting obstacles, also see para 0072); 
effectuating operation of the AV along an alternate vehicle route by communicating with an internal computing system of the AV, wherein the alternate vehicle route avoids the persistent blockage during the persistence duration (see at least Tran para 0193 for generating proposed response to the object’s expected behavior, Fig. 8F; also see para 0181 for autonomous driving computer system).
Tran does not teach determining that the blockage constitutes a persistent blockage, wherein the persistent blockage is a blockage that persists beyond a predetermined time threshold and associating a persistence duration with the blockage, wherein the persistence duration is based on characteristics of the blockage. 
However, in the same field of endeavor, Ghafarianzadeh teaches classifying the detected vehicle as a stationary vehicle based on a determination that a velocity of the stationary vehicle does not satisfy a predetermined threshold velocity and/or that another condition is satisfied such as, for example, a duration of time, a traffic light condition (see at least Ghafarianzadeh para 0020). Ghafarianzadeh also teaches the difference between a non-blocking stationary vehicle and a blocking vehicle may be ambiguous and difficult to determine since, in most cases, the difference may be only a matter of length of time for which the stationary vehicle is stopped (see at least Ghafarianzadeh para 0016). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Tran to include determining that the blockage constitutes a persistent blockage, wherein the persistent blockage is a blockage that persists beyond a predetermined time threshold and associating a persistence duration with the blockage, wherein the persistence duration is based on characteristics of the blockage as taught by Ghafarianzadeh to improve operation of autonomous vehicles by preventing the autonomous vehicle from stopping behind a blocking vehicle for an untenable duration of time (see at least Ghafarianzadeh para 0016).
Tran modified by Ghafarianzadeh does not teach identifying, in a map database, a blockage, wherein the persistence duration indicates how long the persistent blockage should be persisted in the map database. 
However, in the same field of endeavor, Ferguson teaches the fleet wide navigation module comprises a map database including types of intersections and turns, number of lanes…All vehicles in the fleet report back to the server live road conditions including amount of traffic, temporary traffic pattern modifications including accidents and construction, pedestrians and cyclists, road visibility…and database record this information crowdsourced from all vehicles (see at least Ferguson para 0203, also see para 0022 for updating HD maps and contextual maps with data such as construction area, road closures…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Tran and modified by Ghafarianzadeh to include identifying, in a map database, a blockage, wherein the persistence duration indicates how long the persistent blockage should be persisted in the map database as taught by Ferguson to help forecast the fastest and safest path (Ferguson, para 0203).
As to claims 2, 9 and 16, Tran in view of Ghafarianzadeh and Ferguson teaches the computer-implemented method of claim 1, the system of claim 8, and the non-transitory computer-readable storage medium of claim 15, wherein the time value indicates an amount of time that the persistent blockage is used to inform routing decisions (see at least Tran para 0197, obstacle data can be used to update a map and annotated by time and periodicity and information updated into the map and marked as temporal).
As to claims 3, 10 and 17, Tran in view of Ghafarianzadeh and Ferguson teaches the computer-implemented method of claim 1, the system of claim 8 and the non-transitory computer-readable storage medium of claim 15, further comprising: 
if the blockage constitutes a persistent blockage, automatically determining an alternate vehicle route to be followed by the AV (see at least Tran para 0072, navigation system updating the driving path dynamically and incorporating data from the sensors, the obstacle avoidance system identify and avoid the obstacles; also see para 0197 add the temporary obstacle to the map for route guidance module to advise vehicles).
As to claims 4, 11 and 18, Tran in view of Ghafarianzadeh and Ferguson teaches the computer-implemented method of claim 1, the system of claim 8 and the non-transitory computer-readable storage medium of claim 15, wherein processing the blockage further comprises: 
determining how much the blockage interferes with the vehicle route (see at least Tran para 0194, the objects may have particular behavior patterns that depend on the nature of the object, the object data indicates how an object is likely to behave in a given situation and the vehicle may respond to the object based on the predicted behavior, i.e. how much the object will interfere the vehicle route).
As to claims 6, 13 and 20, Tran in view of Ghafarianzadeh and Ferguson teaches the computer-implemented method of claim 1, the system of claim 8 and the non-transitory computer-readable storage medium of claim 15, wherein analyzing the blockage further comprises: 
identifying a blockage classification to be associated with the blockage (see at least Tran para 0197, the obstacles can be rocks, boulders, pot-holes…).
As to claims 7 and 14, Tran in view of Ghafarianzadeh and Ferguson teaches the computer-implemented method of claim 1 and the system of claim 8, further comprising:
collecting environmental data for a map area associated with the blockage (see at least Tran para 0197, crowd-sourced obstacle data can be used to update a map; also see para 0184, a vehicle identifies obstacles on the road);  
determining if the blockage still exists (see at least Tran para 0197, if the recent vehicles drive the road as though the obstacle does not exist); and 
indicating a removal of the blockage if it is determined that the blockage does not still exist (see at least Tran para 0197, if the recent vehicles drive the road as though the obstacle does not exist, the obstacle information is removed from the map database).
As to claim 22, Tran in view of Ghafarianzadeh and Ferguson teaches the computer-implemented method of claim 1.
Ferguson further teaches: updating the persistence duration based on subsequent observations by other AVs in the AV fleet (see at least Ferguson para 0203 for all vehicles in the fleet report back to the server live road conditions including temporary traffic pattern modification).
Therefore, from the teaching of Ferguson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tran to include updating the persistence duration based on subsequent observations by other AVs in the AV fleet, as taught by Ferguson to help forecast the fastest and safest path (Ferguson, para 0203).
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of in view of Ghafarianzadeh and Ferguson as applied to claims 1, 8 and 15 above, and further in view of Yoo (US 20190384293, hereinafter Yoo).
As to claims 5, 12 and 19, Tran in view of Ghafarianzadeh and Ferguson teaches the computer-implemented method of claim 1, the system of claim 8 and the non-transitory computer-readable storage medium of claim 15. 
Tran further teaches the detected obstacle information including a geographic location of the vehicle and a map of the road, and the location of the obstacle is determined with respect to the vehicle and marked on the map (see at least Tran para 0197).
Tran modified by Ghafarianzadeh and Ferguson does not teach determining a distance between the blockage and at least one lane associated with the lane plan.
However, in the same field of endeavor, Yoo teaches calculating a distance from the fixed obstacle to the virtual center line or a distance from the fixed obstacle to the edge of the driving lane (see at least Yoo para 0049). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Tran and modified by Ghafarianzadeh and Ferguson to include determining a distance between the blockage and at least one lane associated with the lane plan as taught by Yoo to improve the ease of driving and remove driving congestion by preventing collision with a front vehicle or obstacle (see at least Yoo para 0009).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of in view of Ghafarianzadeh and Ferguson as applied to claim 1 above, and further in view of White (US20210383096, hereinafter White).
As to claim 21, Tran in view of Ghafarianzadeh and Ferguson teaches the computer-implemented method of claim 1.
Ghafarianzadeh further teaches determining that the blockage constitutes a persistent blockage using a time duration (see at least Ghafarianzadeh para 0016, para 0020).
Tran modified by Ghafarianzadeh and Ferguson does not teach wherein determining that the blockage constitutes a persistent blockage further comprises: incrementing a counter for tick in which the blockage is observed; and comparing the counter to a predetermined number of ticks, wherein the blockage is confirmed to be the persistent blockage when the counter exceeds the predetermined number of ticks
However, in the same field of endeavor, White teaches a clock with a counter that represents the number of ticks and the clock can be used as s a interval timer (see at least White para 0092). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Tran and modified by Ghafarianzadeh and Ferguson to include determining that the blockage constitutes a persistent blockage using a time duration (see at least as taught by White to measure the duration of time.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGYE LIANG/Examiner, Art Unit 3667